Citation Nr: 0415906	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  00-12 303A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for chest pain (to 
include as due to an undiagnosed illness), diagnosed as due 
to posterior mitral leaflet prolapse. 


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from February 1984 to 
August 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 1999 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

This case was the subject of a Board remand dated in July 
2003.


FINDINGS OF FACT

1.  The veteran's current bilateral knee disability is shown 
by a preponderance of the evidence to be early osteoarthritis 
of the knees which is less likely than not related to 
service.

2.  There is no evidence of arthritis of the knees within one 
year of service.

3.  The preponderance of the evidence shows no continuity of 
symptomatology of chest pain since service, and there is no 
event or medical finding during service to which current 
chest pain or posterior mitral leaflet prolapse might 
plausibly be related.

4.  The veteran's chest pain has been attributed to a known 
diagnosis, posterior mitral leaflet prolapse, which was first 
diagnosed more than one year post-service.


CONCLUSIONS OF LAW

1.  A chronic left knee disability was not incurred in active 
service, nor may arthritis be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 
(West  2002); 38 C.F.R. §§ 3.303, 3,307, 3.309 (2003).

2.  A chronic right knee disability was not incurred in 
active service, nor may arthritis be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5107 (West  2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).

3.  Chest pain, currently diagnosed as posterior mitral 
leaflet prolapse, was not incurred in active service, nor may 
organic heart disease be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 
5107 (West  2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

There was a significant change in the law during the pendency 
of the veteran's claims with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  These new 
provisions redefine the obligations of VA with respect to the 
duty to assist and include an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In this case, the 
Board finds that VA's duties to the veteran under the VCAA 
have been fulfilled. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the September 1999 rating decision, the May 
2000 Statement of the Case, the March 2003 and February 2004 
Supplemental Statements of the Case, and August 2002 (re-sent 
to the veteran in October 2003) and November 2003 letters 
sent to the veteran by the RO, and the Board's July 2003 
remand, adequately informed him of the information and 
evidence needed to substantiate his claims and complied with 
VA's notification requirements. 

The Statement of the Case, Board remand, and Supplemental 
Statements of the Case set forth the laws and regulations 
applicable to the veteran's claims.  Further, the August 2002 
and November 2003 letters from the RO to the veteran informed 
him of the type of evidence that would substantiate his claim 
(e.g., an injury in military service or disease that began in 
or was made worse during military service, or an event in 
service causing injury or disease; a current physical or 
mental disability; and a relationship between the current 
disability and an injury, disease or event in service); that 
he could obtain and submit private evidence in support of his 
claim; and that he could have the RO obtain VA and private 
evidence if he completed the appropriate medical releases for 
any private evidence he wanted the RO to obtain.  (The August 
2002 letter and other notice materials were re-sent to the 
veteran in October 2003, after the RO located and contacted 
him.)  He was additionally informed that he could obtain and 
submit private evidence in support of his claim, and that he 
could have the RO obtain VA and private evidence if he 
completed the appropriate medical releases for any private 
evidence he wanted the RO to obtain.  In sum, the veteran was 
notified and aware of the evidence needed to substantiate his 
claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by August 2002 and November 2003 letters and asked 
him to identify all medical providers who treated him for the 
claimed conditions.  (The August 2002 letter was re-sent to 
the veteran in October 2003, after the RO located him.)  The 
RO has obtained all identified evidence.

In addition, the case was remanded by the Board in July 2003 
for additional development of the evidence, including 
obtaining a medical opinion on the matter of entitlement to 
service connection for a bilateral knee disability.  A review 
of the record shows that the RO has complied with all remand 
instructions, to include locating and obtaining previously 
identified records of treatment.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Moreover, as is reflected in the analysis 
section of this decision, the Board concludes that the 
reports of medical examinations and opinions obtained by the 
RO, in conjunction with the other lay and medical evidence of 
record, provide sufficient competent medical evidence to 
decide the claim for service connection for a bilateral knee 
disability.

In this case, the Board was under no obligation to obtain a 
medical opinion on the issue of entitlement to service 
connection for chest pain diagnosed as posterior mitral 
leaflet prolapse, claimed as chest pain to include as due to 
an undiagnosed illness.  As the record demonstrates, there is 
no competent evidence that the appellant's disability or 
symptoms are associated with his service.  His first symptoms 
were first noted many years after service and have been 
attributed to a known diagnosis, mitral leaflet prolapse.  To 
request an examiner to provide an opinion as to whether this 
condition had its origins during service in a case where 
there is only one incident of acute and transitory chest pain 
during service and no record of chest pain for many years 
after service, and where the post-service chest pain has been 
attributed to a known diagnosis, would require the examiner 
to engage in pure speculation with no basis in the record, 
based on a record which contains medical evidence already 
sufficient to deny the claim on the merits.  Therefore, a 
remand pursuant to the VCAA is not warranted. See Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-149 (2001) (holding that 
where no additional assistance could help the appellant 
substantiate his claim, a remand pursuant to the VCAA is not 
necessary); 38 U.S.C.A. 5103A(d) (VA examination is required 
where medical evidence of record is not adequate to reach a 
determination on the merits of the claim).  Under the above 
circumstances, there is no duty to provide an examination or 
opinion with regard to the claim for service connection for 
chest pain.  Id.; see also Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Federal Circuit made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  The 
Federal Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  However, the recently enacted Veterans Benefits 
Act of 2003 permits VA to adjudicate a claim within a year of 
receipt of the claim.  The provision is retroactive to the 
date of the VCAA, November 9, 2000.  See Veterans Benefits 
Act of 2003, Pub. L. No. 108- 183, § 707(b), 117 Stat. 2651, 
2673) (Dec. 2003).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that Pelegrini 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

In the present case, regarding the issues on appeal, a 
substantially complete application was received in March 
1999.  Thereafter, in a rating decision dated in September 
1999, the claims on appeal were denied.  Only after that 
rating action was promulgated did the AOJ, in October 2003 
(the RO actually re-sent a VCAA letter dated in August 2002 
after locating the veteran in October 2003), and in November 
2003 with respect to the claim for service connection for 
chest pain, provide notice to the claimant regarding what 
information and evidence is needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence 
will be obtained by VA, and the need for the claimant to 
submit any evidence in his or her possession that pertains 
to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant 
by forcing him or her to overcome an adverse decision, as 
well as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini v. Principi, 17 
Vet. App. 412 (2004).  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of 
a pre-AOJ decision notice was not prejudicial to the 
appellant.  Id. ("The Secretary has failed to demonstrate 
that, in this case, lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide 
a pre-initial adjudication notice.  The only way the AOJ 
could provide such a notice, however, would be to vacate all 
prior adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due 
account of the rule of prejudicial error" in reviewing the 
Board's decision.  See 38 U.S.C. § 7261(b)(2); see also 
Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) 
(There is no implicit exemption for the notice requirements 
contained in 38 U.S.C. § 5103(a) from the general statutory 
command set forth in section 7261(b)(2) that the Veterans 
Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a 
matter which under 38 U.S.C. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made 
by the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single 
and sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  There simply is no 
"adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  Similarly, a claimant is 
not compelled under 38 U.S.C. § 5108 to proffer new and 
material evidence simply because an AOJ decision is appealed 
to the Board.  Rather, it is only after a decision of either 
the AOJ or the Board becomes final that a claimant has to 
surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in October and 
November 2003 was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the 
AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, 
the case was readjudicated and a Supplemental Statement of 
the Case (SSOC) was provided to the appellant.  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his or her claim, and to respond 
to VA notices. 

Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

Pelegrini, supra, also held that a VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not 
of record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the first VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  In addition, with respect to the 
claim for service connection for chest pains, the RO sent a 
second letter to the veteran in November 2003 requesting any 
VA or non-VA information or evidence he may have relating to 
his claim for service connection for chest pains, 
specifically satisfying the "fourth element."

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Moreover, in a recent opinion, VA General 
Counsel held that the Court of Appeals for Veteran's Claims' 
statement in Pelegrini that sections 5103(a) and 3.159(b)(1) 
require VA to include such a request as part of the notice 
provided to a claimant under those provisions is obiter 
dictum and is not binding on VA.  VA General Counsel further 
noted that section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004.

Factual Background

The veteran served on active duty from February 1984 to 
August 1991.  

At a November 1983 service pre-enlistment examination, 
clinical examination of the lungs and chest, heart, vascular 
system, and lower extremities was evaluated as normal.  A 
history of childhood asthma was noted.  

An April 1984 service medical record indicates that the 
veteran was seen for left knee pain for 3 days and also a 
sore throat.  The veteran described coughing, with chest 
pain.  On physical examination, the left knee was stable 
without swelling or point tenderness.  The lungs were clear.  
The pharynx was clear.  The neck was supple, without nodes.  
The sole diagnosis was left knee inflammation.  

In May 1988, the veteran was seen for right knee effusion and 
right thigh contusion for two weeks, after he was kneed in 
the thigh while playing basketball.  He had pain with 
ambulation.  The assessment was right thigh contusion and 
right knee swelling of unknown etiology.  X-rays of the right 
knee showed no evidence of fracture, dislocation or other 
abnormality.  There was no joint effusion or significant 
arthritic change.  The joint space was adequately maintained.  
The X-ray impression was normal knee.  Another May 1988 
outpatient treatment report included diagnoses of contusion 
of the right thigh and effusion of the right knee.  He was 
put on profile for 7 days.  In June 1988, after a period of 
physical therapy, and approximately one month after the 
initial injury, the veteran reported he felt "good to go."  
He tried slow jogging and had no problems.  He had minimal 
proximal right thigh tenderness.  He had no pain with 
straight leg raising.  He had no right knee effusions.  He 
did a full squat with a slight pull.  There was slight 
tightness, right greater than left.  The assessment was 
slight tightness, improved.  He was assigned a home program 
of stretching.  He was profiled to run at his own pace and 
tolerance.

An undated document associated with the claims file indicates 
by the veteran's signature and a checked box that the veteran 
waived his separation medical examination.  The veteran has 
since contended that he was pressured into not undergoing a 
separation examination.  In his May 2000 VA Form 9, he wrote 
that he was denied a physical because physicals were 
scheduled a year ahead of time and he was one of hundreds of 
people clearing at that time (in 1991) and was just another 
number getting a discharge.

July 1997 VA records of treatment indicate the veteran's 
knees hurt while walking up steps.  There was no giving out 
and no locking and range of motion was within normal limits.  
The diagnosis was degenerative joint disease of the knees.  
The veteran was prescribed Motrin for pain.  

An August 1997 VA chest X-ray report included a diagnosis of 
chronic obstructive pulmonary disease (COPD).  The X-ray was 
taken in association with the veteran's Agent Orange VA 
examination.

September 1997 X-rays of the knees showed the right and left 
knees to be symmetrical in appearance.  There was no acute 
bony abnormality.  There were no definite degenerative 
changes.  

September 1997 X-rays of the chest showed stable appearance 
of the cardiomediastinal silhouette and pulmonary 
vascularity.  There was hyperexpansion of the lung fields.  
There were no infiltrates and there was no effusion.   The 
impression was no significant interval change (since August 
1997), and no acute cardiopulmonary disease.

A VA Agent Orange protocol examination report, dated in 
September 1997, includes diagnoses of musculoskeletal pain 
involving the knee joints, and rule out chronic obstructive 
pulmonary disease.

In October 1997, the veteran was seen at a VA pulmonary 
clinic to rule out chronic obstructive pulmonary disease.  X-
rays were noted to indicate COPD, but pulmonary function 
tests were noted to be normal.  The consulting physician 
found that the veteran did not have COPD, but instead had 
large, long lungs, which hyperextended due to the veteran 
being tall and thin.  In the consulting physician's view, 
there was no evidence of COPD.

At a July 1999 VA orthopedic examination, the veteran was 
indicated to have chronic knee problems.  The knees were 
noted to be sore during walking and using stairs.  Occasional 
swelling of the knees was reported by the veteran.  The 
veteran reported he could not squat due to knee problems.  
Occasionally, both knees gave way, and infrequently they 
locked.  He was noted to be using crutches.  He described a 
history of right knee effusion, which had resolved.  The 
examiner noted that during service, the veteran had been 
evaluated regarding the right knee effusion in May 1988, and 
that the follow-up in June 1988 revealed resolution of the 
right nee problems.  In-service X-rays were noted to be 
unremarkable.  The veteran was also noted to have had a right 
thigh contusion that resolved.  At the VA examination, the 
veteran denied any dislocation or subluxation.  The veteran 
reported that about one to two times in the last six months, 
he had some swelling of the knees.  He reported no redness or 
effusion.  On objective examination, there was no laxity of 
the ligaments or instability noted.  Drawer sign was 
negative.  Both knees had similar findings.  The veteran 
reported that squatting was difficult and that he had 
problems getting up from a squatting position.  This was not 
tested due to the veteran's level of discomfort and pain.  X-
rays of both knees were noted to be normal.  The diagnosis 
was bilateral knee tendonitis.  

In May 1999, the veteran reported a history of chest pain 
since the Gulf War.  He had a productive cough and said that 
he had had blood dripping out of one or both nostrils for 
years.  He described his chest pain as sharp, constant, with 
exacerbation with movement, and pleuritic.   On examination 
the lungs were clear. 

A May 1999 VA X-ray of the chest was normal for the heart and 
great vessels and for the lungs.  There was no active disease 
identified.  

A June 1999 chest CT scan report includes impressions of 
questionable mild dilation of the root of the descending 
aorta, questionable aortic insufficiency, and mild aneurismal 
dilation of the root of the aorta.  Otherwise findings were 
unremarkable.  Further imaging studies were suggested.  

A July 1999 VA note of outpatient care for chest pain 
includes a diagnosis of likely costochondritis.  

At a July 1999 VA cardiovascular examination, findings on 
initial examination were essentially normal.  An EKG, chest 
X-ray, and sinus rhythm were normal.  In light of the 
veteran's atypical chest pain, the examiner scheduled further 
testing, to include a Doppler imaging study of the veteran's 
heart.  On the basis of subsequent 2D Echo/Doppler findings, 
the VA examiner found the veteran to have mild posterior 
mitral leaflet prolapse "that can explain chest pain."

An August 1999 treadmill test was stopped secondary to 
bilateral knee pain.  The veteran was unable to ambulate 
further.  Consequently, the results were completely 
equivocal.  

In October 1999, the veteran underwent a VA cardiology 
follow-up.  The veteran gave a history of developing chest 
discomfort since the Gulf War.  He described a sharp fleeting 
pain over his suprascapular area and left shoulder 
lancinating across the left side of his chest, as well as a 
precordial chest pressure, unprovoked, unrelieved, lasting 
for seconds to minutes, and occurring on a daily basis with 
no other symptomatology associated with it.  After reviewing 
the veteran's medical chart, the diagnoses were 1) could not 
exclude marfan syndrome; 2) could not exclude cervical root 
disease; 3) doubt but could not exclude ischemic heart 
disease based on review of his previous laboratory data, and 
4) borderline mitral valve prolapse.  Further testing, to 
include a nuclear stress test,  was recommended.

In November 1999, nuclear myocardial imaging revealed a mild 
fixed defect in the anteroseptum, probably from soft tissue 
attenuation although a small area of scar could not be 
excluded.  This was noted probably to be a normal perfusion 
scan, with no significant ischemia.  Ejection fraction was 
mildly reduced at 47 percent.  The impression included a 
diagnosis of septal hypokenesis.  

In October 2003, a VA nurse and VA staff physician reported 
their findings regarding whether the veteran had any 
treatment for chest pains between 1995 and 1999 at the 
Fayetteville, North Carolina, VAMC.  They noted that the 
Persian Gulf War Registry exam completed on "September 4, 
2003" [sic, the actual date was September 4, 1997] was 
significant for bilateral knee pain and right ear diminished 
hearing.  A chest X-ray  was noted to show large long lungs 
with normal pulmonary function testing.  A pulmonary consult 
was noted to be unremarkable for pathology.  Their report 
indicates that the veteran was not treated at the 
Fayetteville VAMC between 1996 and 1999 for chest pain.  Two 
EKG's dated in 1997 and 1999 were noted also.  Records 
further indicated that the veteran failed to report for any 
follow-up appointments after November 12, 1998.

In November 2003, the VA examiner who conducted the July 1999 
VA orthopedic examination provided an addendum to the July 
1999 examination.  The examiner opined that, in view of the 
evaluation for right knee effusion while in service it was as 
likely as not that the veteran's right knee symptoms may be 
related to his in-service right knee symptoms.  With respect 
to the left knee, the evidence was not sufficient to render 
an opinion for the relationship of the veteran's left knee 
symptoms at the time of the July 1999 examination, since the 
examiner was unable to find the medical record documenting 
left knee symptoms in the claims file.  (The Board notes that 
the service medical record for treatment of the left knee, 
described above, is dated in handwriting "6 Apr 84" in the 
upper left-hand corner and is still associated with the 
claims file.)  Thus, in the examiner's view, the evidence was 
insufficient to render an opinion regarding the left knee 
without speculation.  The examiner further noted that his 
previous examination was documented nearly 5 years ago, and 
that the veteran's current knee condition (as of November 
2003) was not known to him.

At a December 2003 VA orthopedic examination, the veteran 
looked just a little bowlegged, with just a bit of loss of 
valgus at both knees as he stood.  His calves measured 15 
inches in circumference bilaterally.  The range of motion of 
both knees was 5 degrees hyperextension to 135 degrees 
flexion.  There was no effusion in either knee.  There was no 
swelling or effusion in the prepatellar bursas, and no 
tenderness over the patellar ligaments bilaterally.  On 
examination of both knees, the medial and lateral collateral 
ligaments were intact clinically.  There was no particular 
tenderness about either knee.  X-rays as interpreted by the 
examining orthopedist showed some loss of normal valgus of 
both knees.  There was just a little lateral shift of the 
tibia relative to the femur at the knee joint bilaterally, 
with a little sharpening of the lateral tibial spine 
bilaterally.  There was no particular loss of joint space in 
either knee joint.  

The examiner's diagnosis was mild early osteoarthritic 
changes in both knees.  The examiner noted that the veteran 
had minimal treatment for his knees while he was in the 
service, and did not see doctors post-service for his knees 
until eight years after his discharge.  He played a lot of 
basketball, and had a number of minor injuries while he was 
on active duty, but only the one injury to his left thigh in 
a basketball game.  He now had early arthritic changes in 
both knees, but still no joint space narrowing.  The examiner 
opined that this was probably due to age.  He found that 
there was insufficient evidence to consider that the knee 
problems were related to the veteran's service history.  The 
examiner opined that it was less than likely that the 
veteran's knee conditions were related to his service 
activities.  The reviewing VA radiologist found the X-rays to 
be unremarkable, with no substantial degenerative joint 
disease. 

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Arthritis will be presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
separation from service, even though there is no evidence of 
such disease during the period of service.  38 C.F.R. §§ 
3.307, 3.309(a).  

Disability compensation may be payable to Persian Gulf 
veterans who suffer from a chronic disability resulting from 
an undiagnosed illness that became manifest during active 
duty in the Southwest Asia theater of operations or becomes 
manifest to a compensable degree before December 31, 2006.  
See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2002).  
(66 Fed. Reg. 56614, 56615, Nov. 9, 2001, substituted 
"December 31, 2006" for "December 31, 2001" in paragraph 
(a)(1)(i), effective Nov. 9, 2001.) 

38 C.F.R. § 3.317(a)(1) provides that, except as provided in 
paragraph (c) of this section, VA shall pay compensation in 
accordance with Chapter 11 of Title 38, United States Code, 
to a Persian Gulf veteran who exhibits objective indications 
of chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms such as those listed in paragraph (b) of this 
section, provided that such disability (i) became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within the 
presumptive period; and (ii) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.

For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  38 C.F.R. § 3.317(a)(2).  For 
purposes of this section, disabilities that have existed for 
6 months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  The 6 month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3).  

Pursuant to paragraph (b) of 38 C.F.R. § 3.317, for the 
purposes of paragraph (a)(1) of this section, signs or 
symptoms which may be manifestations of undiagnosed illness 
include, but are not limited to (1) fatigue, (2) signs or 
symptoms involving skin, (3) headache, (4) muscle pain, (5) 
joint pain, (6) neurological signs or symptoms, (7) 
neuropsychological signs or symptoms, (8) signs or symptoms 
involving the respiratory system (upper or lower), (9) sleep 
disturbances, (10) gastrointestinal signs or symptoms, (11) 
cardiovascular signs or symptoms, (12) abnormal weight loss, 
and (13) menstrual disorders.

Pursuant to paragraph (c) of 38 C.F.R. § 3.317, compensation 
shall not be paid under this section: (1) if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102 (2002).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

Knees

At the most recent VA examination, the veteran was diagnosed 
as having early, mild osteoarthritis of both knees, not 
likely related to service.  The examiner acknowledged the 
veteran's in-service treatment of the left knee in 1984 and 
of the right knee in 1988.  The examiner found that the 
veteran's mild early arthritis was more likely due to age 
than related to these in-service episodes.  The Board accepts 
this as the most probative evidence of record and accepts the 
VA examiner's findings in this regard.  These were 
impressions based on a thorough examination by an 
orthopedist, to include a physical examination, history, 
review of the claims file to include the service medical 
records, and X-rays.  

The Board acknowledges the July 1999 VA examiner's diagnosis 
of bilateral tendonitis, and the November 2003 follow-up 
opinion of this examiner that the veteran's right knee 
tendonitis was as likely as not related to service.  However, 
this examiner acknowledged he was not aware of the veteran's 
condition in the year 2003, having last seen the veteran in 
1999.  Therefore, the Board affords more weight to the 
diagnosis and opinion of the December 2003 VA examiner's 
findings, based on current examination of the veteran and 
otherwise thorough physical examination and review of the 
veteran's history and claims file, as opposed to the November 
2003 opinion of an examiner who had not see the veteran for 
over 4 years.  The Board further finds the diagnosis by the 
December 2003 VA examiner of early osteoarthritis, but not 
tendonitis, to be affirmative evidence that the veteran does 
not now have tendonitis, though he may have had tendonitis in 
the past.  This finding is reinforced by the December 2003 
examiner's acknowledgment of "a rather good series of 
examinations in 1999."   Based on this statement and the 
general thoroughness of his review, it is reasonable to infer 
that the December 2003 VA examining orthopedist was aware of 
the earlier diagnosis of tendonitis, from which it follows 
that his omission of tendonitis from his diagnosis in 
December 2003 is probative medical evidence of no current 
tendonitis as of December 2003. 

Additionally, the Board notes that there is no evidence of 
arthritis of the knees within one year of service, so that 
the presumption of service connection for arthritis is not 
warranted in this case.  See 38 C.F.R. §§ 3.307, 3.309(a).  
An X-ray of the right knee during service was normal.  The 
first documented post-service treatment or diagnosis for 
degenerative joint disease of the knees was in July 1997, 
many years after service.  Also based on this evidence, 
neither arthritis during service nor continuity of 
symptomatology of arthritis since service is shown.  See 38 
C.F.R. § 3.303(b).  

In sum, the Board finds that the preponderance of the 
evidence shows the veteran's current bilateral knee 
disability to be early, mild osteoarthritis of the knees 
which is less likely than not related to service.  
Accordingly, service connection for the veteran's left and 
right knee disabilities, currently diagnosed as early age-
related osteoarthritis of the left and right knees, is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West  
2002); 38 C.F.R. §§ 3.303, 3,307, 3.309.

Heart

At the outset, the Board acknowledges that the veteran 
complained of chest pain associated with coughing and a sore 
throat during service, in April 1984.  However, there were no 
other recorded episodes of chest pain over the subsequent 
seven years of service prior to the veteran's discharge, and 
no diagnosis with respect to the veteran's chest pain was 
rendered in April 1984.  Accordingly, the Board finds that 
this was an acute and transitory chest pain upon which a 
finding of chronic in-service chest pain or relation of the 
veteran's current posterior mitral leaflet prolapse is not 
warranted. 

To the extent the veteran seeks service connection for chest 
pain as due to an undiagnosed illness, the Board notes that 
the chest pain has been attributed to posterior mitral 
leaflet prolapse, as diagnosed by the July 1999 VA examiner 
and again diagnosed by a VA cardiovascular physician in 
October 1999.  As the chest pain has been attributed to a 
known diagnosis, service connection for chest pain as due to 
an undiagnosed illness is not warranted.  38 C.F.R. § 3.317; 
38 U.S.C.A. § 1117.  

With respect to direct service connection for chest pain 
(diagnosed by the July 1999 VA examiner as due to as due to 
posterior mitral leaflet prolapse), the Board notes that at 
his September 1997 Agent Orange protocol examination, the 
veteran did not complain of chest pain, chronic cough, 
shortness of breath, or wheezing.  The report indicates that 
there was no cardiovascular complaint and that the only 
musculoskeletal complaint was pain in both knees.  The first 
documented complaint of chest pain is in VA treatment records 
in 1999.  A review by a VA nurse practitioner and signed by a 
VA staff physician indicates they could find no indication 
that the veteran was treated for chest pain at the 
Fayetteville, North Carolina, VAMC between 1996 and 1999.  
The Board affords these aspects of the evidence greater 
probative weight than the veteran's history of chronic chest 
pain from the period shortly after the Persian Gulf War until 
the present time.  Further, after a thorough work-up in 1999, 
the veteran's lungs were found to be normal and COPD was 
ruled out.  Thus, the preponderance of the evidence shows no 
continuity of symptomatology of chest pain since service (see 
38 C.F.R. § 3.303(b)) whether claimed as due to posterior 
mitral leaflet prolapse or COPD, and there is no documented 
event or medical evidence during service to which current 
chest pain or mitral valve prolapse might plausibly be 
related.  Mitral valve prolapse was first diagnosed more than 
one year post-service.  Accordingly, this disease cannot be 
presumed to have been incurred in service.  38 C.F.R. 
§§ 3.307, 3.309.  Accordingly, service connection for chest 
pain, currently diagnosed as due to posterior mitral leaflet 
prolapse, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131; 38 C.F.R. §§ 3.303, 3,307, 3.309. 

As the preponderance of the evidence is against the claims on 
appeal, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a bilateral knee 
disability is denied.

Entitlement to service connection for posterior mitral 
leaflet prolapse (claimed as chest pain), to include as due 
to an undiagnosed illness, is denied.


	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



